DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 and 03/08/2022; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 2, 13, 27, and 35 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the description of “Type 2 NPRS”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The prior art made a distinction of at least two types of NPRS Types but the specification did not describe either Type 1 or Type or whether any of these “two” types pertained to a specific mobile standard. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims1-4, 9-15, 20-24, 26-27, 31-32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180217228-A1 to Edge et al. from hereon Edge in view of US-20170289831-A1 to Park et al. from hereon Park and ITL, “Support of OTDOA in NB-IoT”, 3GPP TSG RAN WG1 Meeting #86, R1-167752, August, 2016 from hereon ITL.

Regarding claim 1 Edge teaches…a method performed by a wireless device (Abs), the method comprising: obtaining narrowband positioning reference signal (NPRS) configuration information indicating a system frame number (SFN) dependent resource mapping (P. 86, Lns. 1-4, discloses the method of receiving from the NB type A or Type B NPRS subframes where the Type A positioning occasion may comprise a sequence arranged int NPRS positioning occasions sequence N=10 or 40 having a system frame number (SFN) transmitted according to a N-bit bitmap), but does not teach…wherein the SFN dependent resource mapping includes at least one modulus factor (K) associated with at least one of: a number of resource blocks for generating the NPRS sequence, a number of resource blocks of a virtual reference bandwidth for generating the NPRS sequence, and a NPRS resource element density; obtaining a NPRS generated in accordance with the SFN dependent resource mapping; and performing at least one radio measurement operation using the NPRS to estimate at least one signal characteristic.

Park teaches… wherein the SFN dependent resource mapping includes at least one modulus factor (K) associated with at least one of (P.207-208 discloses SFN dependent mapping where the NPRS are transmitted only in the configured subframe denoted n.sub.f for SFN and n.sub.s slot number ): a number of resource blocks for generating the NPRS sequence, a number of resource blocks of a virtual reference bandwidth for generating the NPRS sequence, and a NPRS resource element density; obtaining a NPRS generated in accordance with the SFN dependent resource mapping (P.208);.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge by incorporating the teachings of Park because it allows an apparatus or method for performing positioning by a UE including receiving assistance data and measuring reference signals such as RSTD using CSI-RS and reporting the measure RSTD to the network device (Park, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

ITL teaches… and performing at least one radio measurement operation using the NPRS to estimate at least one signal characteristic (Page9, proposal 3 . ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge by incorporating the teachings of ITL because it allows an apparatus or method for maximum enhancement for NB-IoT for RSRP/RSRQ measurements and UE Rx-Tx time difference measurements (ITL, Intro). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 Edge, Park, and ITL teach the method of claim 1, Edge teaches…wherein the NPRS configuration information indicates to use Type 2 NPRS for mapping to resource elements (P.86, Lns. 1-3 discloses different types of NPRS positioning occasions.  Note: the specification does not define “Type 2 NPRS; Examiner is also raising another rejection for claim 2).

Regarding claim 3 Edge, Park, and ITL teach the method of claim 1, Edge teaches…wherein obtaining the NPRS comprises receiving the NPRS from a network node (P.46, Lns 1-5, discloses the UE receiving from a eNB which transmits a PRS as in Fig 2a and measured by the UE for position determination).

Regarding claim 4 Edge, Park, and ITL teach the method of claim 1, but does not teach…wherein obtaining the NPRS comprises generating a NPRS sequence, and selecting modulation symbols from the generated NPRS sequence in accordance with the SFN dependent resource mapping.

Park teaches… wherein obtaining the NPRS comprises generating a NPRS sequence, and selecting modulation symbols from the generated NPRS sequence in accordance with the SFN dependent resource mapping (P.136, discloses equation 4 which discloses the generation of a sequence and using modulation symbols from the generated sequence in reference to the SFN).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge by incorporating the teachings of Park because it allows an apparatus or method for performing positioning by a UE including receiving assistance data and measuring reference signals such as RSTD using CSI-RS and reporting the measure RSTD to the network device (Park, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 9 Edge, Park, and ITL teach the method of claim 1, further comprising, reporting the at least one signal characteristic to a network node (claim 1, Ln. 8, discloses the reporting at least one signal characteristic to a network node described as a serving base station (BS)).

Regarding claim 10 Edge, Park, and ITL teach the method of claim 1, Edge teaches…further comprising, receiving a request for capability information associated with supporting NPRS generation with the SFN dependent resource mapping (P.86, Lns. 4-6 discloses receiving a request for capability information associated with NPRS generation with SFN resource mapping by indicating a bit value one may indicate NPRS  and if a value of Zero may indicate that NPRS is not transmitted).

Regarding claim 11 Edge, Park, and ITL teach the method of any one of claims 1 to 10 claim 1, further comprising, transmitting capability information associated with supporting NPRS generation with the SFN dependent resource mapping (P.86, Lns. 4-6 discloses receiving a request for capability information associated with NPRS generation with SFN resource mapping by indicating a bit value one may indicate NPRS  and if a value of Zero may indicate that NPRS is not transmitted).

Regarding claim 12 Edge teaches…a wireless device comprising a radio interface and processing circuitry configured to (P.24, Lns. 1-3): obtain narrowband positioning reference signal (NPRS) configuration information indicating a system frame number (SFN) dependent resource mapping (P. 86, Lns. 1-4, discloses the method of receiving from the NB type A or Type B NPRS subframes where the Type A positioning occasion may comprise a sequence arranged int NPRS positioning occasions sequence N=10 or 40 having a system frame number (SFN) transmitted according to a N-bit bitmap), but does not teach…wherein the SFN dependent resource mapping includes at least one modulus factor (K) associated with at least one of: a number of resource blocks for generating the NPRS sequence, a number of resource blocks of a virtual reference bandwidth for generating the NPRS sequence, and a NPRS resource element density; obtain a NPRS generated in accordance with the SFN dependent resource mapping; and perform at least one radio measurement operation using the NPRS to estimate at least one signal characteristic.

Park teaches… wherein the SFN dependent resource mapping includes at least one modulus factor (K) associated with at least one of (P.207-208 discloses SFN dependent mapping where the NPRS are transmitted only in the configured subframe denoted n.sub.f for SFN and n.sub.s slot number ): a number of resource blocks for generating the NPRS sequence, a number of resource blocks of a virtual reference bandwidth for generating the NPRS sequence, and a NPRS resource element density; obtain a NPRS generated in accordance with the SFN dependent resource mapping (P.208); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge by incorporating the teachings of Park because it allows an apparatus or method for performing positioning by a UE including receiving assistance data and measuring reference signals such as RSTD using CSI-RS and reporting the measure RSTD to the network device (Park, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

ITL teaches…and perform at least one radio measurement operation using the NPRS to estimate at least one signal characteristic (Page9, proposal 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge by incorporating the teachings of ITL because it allows an apparatus or method for maximum enhancement for NB-IoT for RSRP/RSRQ measurements and UE Rx-Tx time difference measurements (ITL, Intro). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 13 Edge, Park, and ITL teach the wireless device of claim 12, Edge teaches…wherein the NPRS configuration information indicates to use Type 2 NPRS for mapping to resource elements (P.86, Lns. 1-3 discloses different types of NPRS positioning occasions.  Note: the specification does not define “Type 2 NPRS; Examiner is also raising another rejection for claim 2).

Regarding claim 14 Edge, Park, and ITL teach the wireless device of claim 12, Edge teaches…wherein obtaining the NPRS comprises receiving the NPRS from a network node (P.46, Lns 1-5, discloses the UE receiving from a eNB which transmits a PRS as in Fig 2a and measured by the UE for position determination).

Regarding claim 15 Edge, Park, and ITL teach the wireless device of claim 12, but does not teach…wherein obtaining the NPRS comprises generating a NPRS sequence, and selecting modulation symbols from the generated NPRS sequence in accordance with the SFN dependent resource mapping.

Park teaches… wherein obtaining the NPRS comprises generating a NPRS sequence, and selecting modulation symbols from the generated NPRS sequence in accordance with the SFN dependent resource mapping (P.136, discloses equation 4 which discloses the generation of a sequence and using modulation symbols from the generated sequence in reference to the SFN).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge by incorporating the teachings of Park because it allows an apparatus or method for performing positioning by a UE including receiving assistance data and measuring reference signals such as RSTD using CSI-RS and reporting the measure RSTD to the network device (Park, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 20 Edge, Park, and ITL teach the wireless device claim 12, Edge teaches…further configured to report the at least one signal characteristic to a network node (claim 1, Ln. 8, discloses the reporting at least one signal characteristic to a network node described as a serving base station (BS)).

Regarding claim 21 Edge, Park, and ITL teach the wireless device of claim 12, Edge teaches…further configured to receive a request for capability information associated with supporting NPRS generation with the SFN dependent resource mapping (P.86, Lns. 4-6 discloses receiving a request for capability information associated with NPRS generation with SFN resource mapping by indicating a bit value one may indicate NPRS  and if a value of Zero may indicate that NPRS is not transmitted).

Regarding claim 22 Edge, Park, and ITL teach the wireless device of claim 12, Edge teaches…further configured to transmit capability information associated with supporting NPRS generation with the SFN dependent resource mapping (P.86, Lns. 4-6 discloses receiving a request for capability information associated with NPRS generation with SFN resource mapping by indicating a bit value one may indicate NPRS  and if a value of Zero may indicate that NPRS is not transmitted).

Regarding claim 23 Edge teaches…a method performed by a network node (P.26), the method comprising: transmitting narrowband positioning reference signal (NPRS) configuration information indicating a system frame number (SFN) dependent resource mapping (P. 86, Lns. 1-4, discloses the method of receiving from the NB type A or Type B NPRS subframes where the Type A positioning occasion may comprise a sequence arranged int NPRS positioning occasions sequence N=10 or 40 having a system frame number (SFN) transmitted according to a N-bit bitmap), but does not teach…wherein the SFN dependent resource mapping includes at least one modulus factor (K) associated with at least one of: a number of resource blocks for generating the NPRS sequence, a number of resource blocks of a virtual reference bandwidth for generating the NPRS sequence, and a NPRS resource element density; and obtaining at least one estimated signal characteristic associated with the transmitted NPRS configuration.

Park teaches… wherein the SFN dependent resource mapping includes at least one modulus factor (K) associated with at least one (P.207-208 discloses SFN dependent mapping where the NPRS are transmitted only in the configured subframe denoted n.sub.f for SFN and n.sub.s slot number ): a number of resource blocks for generating the NPRS sequence, a number of resource blocks of a virtual reference bandwidth for generating the NPRS sequence, and a NPRS resource element density; obtaining a NPRS generated in accordance with the SFN dependent resource mapping (P.208);.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge by incorporating the teachings of Park because it allows an apparatus or method for performing positioning by a UE including receiving assistance data and measuring reference signals such as RSTD using CSI-RS and reporting the measure RSTD to the network device (Park, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

ITL teaches…and obtaining at least one estimated signal characteristic associated with the transmitted NPRS configuration (Page9, proposal 3 . ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge by incorporating the teachings of ITL because it allows an apparatus or method for maximum enhancement for NB-IoT for RSRP/RSRQ measurements and UE Rx-Tx time difference measurements (ITL, Intro). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 24 Edge, Park, and ITL teach the method of claim 23, Edge teaches…further comprising, providing a NPRS in accordance with the SFN dependent resource mapping (P.54, Lns. 1-7 ).

Regarding claim 26 Edge, Park and ITL teach…the method of claim 24, Park teaches…wherein providing the NPRS comprises generating a NPRS sequence, and selecting modulation symbols from the generated NPRS sequence in accordance with the SFN dependent resource mapping (P.136, discloses equation 4 which discloses the generation of a sequence and using modulation symbols from the generated sequence in reference to the SFN ).

Regarding claim 27 Edge, Park, and ITL teach the method of claim 23, Edge teaches…wherein the NPRS configuration information indicates to use Type 2 NPRS for mapping to resource elements (P.86, Lns. 1-3 discloses different types of NPRS positioning occasions.  Note: the specification does not define “Type 2 NPRS; Examiner is also raising another rejection for claim 27).

Regarding claim 31 Edge teaches…network node comprising a radio interface and processing circuitry configured to (P.24, Lns. 1-3): transmit narrowband positioning reference signal (NPRS) configuration information indicating a system frame number (SFN) dependent resource mapping (P. 86, Lns. 1-4, discloses the method of receiving from the NB type A or Type B NPRS subframes where the Type A positioning occasion may comprise a sequence arranged int NPRS positioning occasions sequence N=10 or 40 having a system frame number (SFN) transmitted according to a N-bit bitmap), but does not teach…wherein the SFN dependent resource mapping includes at least one modulus factor (K) associated with at least one of: a number of resource blocks for generating the NPRS sequence, a number of resource blocks of a virtual reference bandwidth for generating the NPRS sequence, and a NPRS resource element density; and Page 5 of 7 obtain at least one estimated signal characteristic associated with the transmitted NPRS configuration.

Park teaches… wherein the SFN dependent resource mapping includes at least one modulus factor (K) associated with at least one (P.207-208 discloses SFN dependent mapping where the NPRS are transmitted only in the configured subframe denoted n.sub.f for SFN and n.sub.s slot number ): a number of resource blocks for generating the NPRS sequence, a number of resource blocks of a virtual reference bandwidth for generating the NPRS sequence, and a NPRS resource element density; obtaining a NPRS generated in accordance with the SFN dependent resource mapping (P.208);.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge by incorporating the teachings of Park because it allows an apparatus or method for performing positioning by a UE including receiving assistance data and measuring reference signals such as RSTD using CSI-RS and reporting the measure RSTD to the network device (Park, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

ITL teaches…and obtaining at least one estimated signal characteristic associated with the transmitted NPRS configuration (Page9, proposal 3 . ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge by incorporating the teachings of ITL because it allows an apparatus or method for maximum enhancement for NB-IoT for RSRP/RSRQ measurements and UE Rx-Tx time difference measurements (ITL, Intro). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 32 Edge, Park, and ITL teach the network node of claim 31, Edge teaches…further configured to provide a NPRS in accordance with the SFN dependent resource mapping. (P. 54, Lns. 1-7).

Regarding claim 34 Edge, Park, and ITL teach the network node of claim 32, Park teaches…wherein providing the NPRS comprises generating a NPRS sequence, and selecting modulation symbols from the generated NPRS sequence in accordance with the SFN dependent resource mapping (P.136, discloses equation 4 which discloses the generation of a sequence and using modulation symbols from the generated sequence in reference to the SFN).

Regarding claim 35 Edge, Park, and ITL teach the network node of claim 31, Edge teaches…wherein the NPRS configuration information indicates to use Type 2 NPRS for mapping to resource elements (P.86, Lns. 1-3 discloses different types of NPRS positioning occasions.  Note: the specification does not define “Type 2 NPRS; Examiner is also raising another rejection for claim 27).

Claims 5, 16, 25, 28, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180217228-A1 to Edge et al. from hereon Edge, US-20170289831-A1 to Park et al. from hereon Park and ITL, “Support of OTDOA in NB-IoT”, 3GPP TSG RAN WG1 Meeting #86, R1-167752, August, 2016 from hereon ITL, in view of US-20190261304-A1 to Chen et al. from hereon Chen.

Regarding claim 5 Edge, Park, and ITL teach the method of any one of claims 1 to I claim 1, but does not teach…wherein the SFN dependent resource mapping further includes a function of at least one of: a number of NPRS resource elements per resource block, a number of NPRS resource elements per symbol, a NPRS resource element density, a NPRS occasion length (Nnprs), and a NPRS periodicity (Tnprs).

Chen teaches… wherein the SFN dependent resource mapping further includes a function of at least one of: a number of NPRS resource elements per resource block, a number of NPRS resource elements per symbol, a NPRS resource element density, a NPRS occasion length (Nnprs) (P. 70 and 120,  discloses the SFN includes the NPRS occasion length or T is the time length of the radio frame), and a NPRS periodicity (Tnprs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge, Park, and ITL by incorporating the teachings of Chen because it allows an apparatus or method for obtaining a sequence initialization factor used by NPRS on a radio frame based on the cell sequence initialization factor (Chen, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 16 Edge, Park, and ITL teach the wireless device of claim 12, but does not teach…wherein the SFN dependent resource mapping further includes a function of at least one of: a number of NPRS resource elements per resource block, a number of NPRS resource elements per symbol, a NPRS resource element density, a NPRS occasion length (Nnprs), and a NPRS periodicity (Tnprs).

Chen teaches… wherein the SFN dependent resource mapping further includes a function of at least one of: a number of NPRS resource elements per resource block, a number of NPRS resource elements per symbol, a NPRS resource element density, a NPRS occasion length (Nnprs) (P. 70 and 120,  discloses the SFN includes the NPRS occasion length or T is the time length of the radio frame), and a NPRS periodicity (Tnprs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge, Park, and ITL by incorporating the teachings of Chen because it allows an apparatus or method for obtaining a sequence initialization factor used by NPRS on a radio frame based on the cell sequence initialization factor (Chen, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 25 Edge, Park and ITL teach…the method of claim 24, but do not teach…wherein the NPRS is transmitted by a second network node.
Chen teaches… wherein the NPRS is transmitted by a second network node (P. 23, Lns. 1-3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge, Park, and ITL by incorporating the teachings of Chen because it allows an apparatus or method for obtaining a sequence initialization factor used by NPRS on a radio frame based on the cell sequence initialization factor from different base stations(Chen, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 28 Edge, Park, and ITL teach the method of claim 23, but does not teach…wherein the SFN dependent resource mapping further includes a function of at least one of: a number of NPRS resource elements per resource block, a number of NPRS resource elements per symbol, a NPRS resource element density, a NPRS occasion length (Nnprs), and a NPRS periodicity (Tnprs).

Chen teaches… wherein the SFN dependent resource mapping further includes a function of at least one of: a number of NPRS resource elements per resource block, a number of NPRS resource elements per symbol, a NPRS resource element density, a NPRS occasion length (Nnprs)(P. 70 and 120,  discloses the SFN includes the NPRS occasion length or T is the time length of the radio frame), and a NPRS periodicity (Tnprs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge, Park, and ITL by incorporating the teachings of Chen because it allows an apparatus or method for obtaining a sequence initialization factor used by NPRS on a radio frame based on the cell sequence initialization factor (Chen, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 33 Edge, Park, and ITL teach the network node of claim 32, but do not teach…wherein the NPRS is transmitted by a second network node.

Chen teaches… wherein the NPRS is transmitted by a second network node (P. 23, Lns. 1-3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge, Park, and ITL by incorporating the teachings of Chen because it allows an apparatus or method for obtaining a sequence initialization factor used by NPRS on a radio frame based on the cell sequence initialization factor from different base stations(Chen, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 36 Edge, Park, and ITL teach the network node of claim 31, but do not teach…wherein the SFN dependent resource mapping further includes a function of at least one of: a number of NPRS resource elements per resource block, a number of NPRS resource elements per symbol, a NPRS resource element density, a NPRS occasion length (Nnprs), and a NPRS periodicity (Tnprs).

Chen teaches… wherein the SFN dependent resource mapping further includes a function of at least one of: a number of NPRS resource elements per resource block, a number of NPRS resource elements per symbol, a NPRS resource element density, a NPRS occasion length (Nnprs)(P. 70 and 120,  discloses the SFN includes the NPRS occasion length or T is the time length of the radio frame), and a NPRS periodicity (Tnprs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Edge, Park, and ITL by incorporating the teachings of Chen because it allows an apparatus or method for obtaining a sequence initialization factor used by NPRS on a radio frame based on the cell sequence initialization factor (Chen, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Allowable Subject Matter
Claims 6-8, 17-19, and 29-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claim under discussion is the inclusion of “wherein the at least one modulus factor (K) includes a first modulus factor associated with a downlink bandwidth…wherein the at least one modulus factor (K) includes a second modulus factor associated with the SFN”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20170094688-A1 to Lee (P.161), second time index; US 2022/0021501 A1 to Palnivelu as it pertains to NPRS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476